Citation Nr: 0634518	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  What evaluation is warranted for fibromyalgia from March 
1, 2002?

3.  What evaluation is warranted for gastroesophageal reflux 
disease (GERD) from August 27, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to December 
1985, and from November 1986 to December 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 2003 
(fibromyalgia and GERD) and September 2004 (PTSD) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

As the veteran has disagreed with the initial ratings 
assigned for his fibromyalgia and GERD disorders, the Board 
has characterized these issues as involving the propriety of 
the assignment of the initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In September 2005, the veteran and his wife testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims files.


FINDINGS OF FACT

1.  The clinical signs and manifestations of the veteran's 
service-connected PTSD are productive of social and 
industrial impairment with reduced reliability and 
productivity as characterized by such symptoms as depression, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


2.  From March 1, 2002, the clinical signs and manifestations 
associated with the veteran's service-connected fibromyalgia 
do not more nearly approximate nearly constant symptoms that 
are refractory to therapy.

3.  Before November 12, 2004, the veteran's service-connected 
GERD was not manifested by two or more of the following 
symptoms:  dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain.

4.  From November 12, 2004, the service-connected GERD has 
been manifested by symptoms of occasional chest pain 
radiating into his right arm and of regurgitation (i.e., 
reflux).  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent, 
but no higher, for the veteran's PTSD have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R.§ 4.7, 4.126, 4.130, Diagnostic Code (Code) 
9411 (2006).

2.  The scheduler criteria for a rating in excess of 
20 percent for fibromyalgia, at any time since March 1, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.7, 4.71a, Code 5025 
(2005).

3.  The schedular criteria for the assignment of a 
compensable rating for GERD before August 27, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.114, Code 7346 
(2006).  

4.  The schedular criteria for the assignment of a 10 percent 
rating for GERD, but no higher, from November 12, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.114, Code 7346 
(2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in May 2004 and January 2005 
correspondence, as well as in the statements of the case 
issued in March 2004 and April 2005, amongst other documents 
considered by the Board, fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
of the type of evidence necessary to establish an effective 
date for the disabilities on appeal.  The veteran was 
provided an opportunity to respond.  He did, and in doing so 
submitted additional medical evidence, together with a 
September 2005 waiver of initial RO consideration of this 
evidence.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because to the extent that 
this decision grants a 50 percent rating for PTSD and, from 
November 12, 2004, a 10 percent rating for GERD, then, a 
fortiori, it denies entitlement to a higher evaluations prior 
to those dates.  There was, further, no evidence of record to 
support an increased rating for the fibromyalgia; as such, 
the failure to provide notice regarding how an effective date 
is assigned is harmless because the preponderance of the 
evidence is against the appellant's claim for an increased 
initial rating for fibromyalgia -- thus, any questions as to 
the appropriate effective date to be assigned is moot.  
Hence, it was harmless error to fail to provide notice of the 
type of evidence necessary to establish an effective date for 
the disabilities in question.  This is particularly so given 
that no additional evidence has been identified by any party 
would provide a basis for an earlier effective date.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and treatment records which provide 
pertinent medical evidence sufficient to evaluate the 
severity of the service-connected disabilities at issue.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Factual Basis

Service connection for PTSD was granted in September 2000, 
and a 30 percent rating, effective from April 9, 1997, was 
assigned.  The veteran did not perfect an appeal to this 
decision.  The rating has remained in effect since.  

Service connection for fibromyalgia was granted in May 2003, 
and a 20 percent rating, effective from March 1, 2002, was 
assigned.  The veteran perfected an appeal to this decision.  
The rating has remained in effect since.  

Service connection for GERD was granted in September 2004, 
and a noncompensable rating, effective from August 27, 2003, 
was assigned.  The veteran perfected an appeal to this 
decision.  The rating has remained in effect since.  The 
report of a December 1997 VA PTSD examination includes 
findings of good memory, and mostly normal speech.  Thought 
process was described as spontaneous and abundant.  
Continuity of thought was goal directed and logical.  No 
suicidal or homicidal ideation was present.  Mood was 
euthymic and range of affect was noted to be broad.  Judgment 
and insight was good.  PTSD was diagnosed, and a Global 
Assessment of Functioning (GAF) scale score of 60 was 
provided.  

An August 2002 VA interim progress note shows that PTSD was 
diagnosed, and a GAF score of 51 was provided.  The veteran's 
mood was euthymic and he displayed a full range of affect.  
His speech was normal.  No thought disorder was present.  

A July 2003 VA telephone triage report shows that the veteran 
complained of worsening symptoms associated with his 
fibromyalgia.

An October 2003 VA GI (gastrointestinal) procedure treatment 
note shows that the veteran's GERD is well controlled on 
medication.  The disorder was described as stable.  

The report of a January 2004 VA fibromyalgia examination 
shows that the veteran complained of constant pain of his 
upper and lower extremities.  Medication, he added, provided 
only partial relief.  He mentioned that this disorder had 
caused him to miss approximately five days of work in the 
past year.  The examining physician opined that, as the 
veteran had not seen his rheumatologist in seven years, the 
fibromyalgia was not refractory to therapy.  He added that 
refractoriness to therapy could only be determined if the 
veteran was shown to have seen a specialist on a regular 
basis and still was not improving.  

A March 2004 VA mental health-ambulatory care note includes a 
diagnosis of PTSD.  A GAF score of 65 was included.  

In June 2004, the veteran was afforded a VA PTSD examination.  
He indicated that he had recurrent disturbing nightmares, and 
that he always felt tired.  He also mentioned having 
recurrent intrusive thoughts and that he was hypersensitive 
to loud noises and sounds.  The veteran added that that he 
struggles with maintaining a positive attitude about his job.  
Examination showed the veteran to be alert and oriented times 
three.  No indications of thought disorder or cognitive 
impairment was noted by the examiner.  Memory, both long and 
short term, was described as intact.  PTSD was diagnosed.  A 
GAF score of 55 was provided.  Some degree of social 
isolation was noted.  The examining psychologist commented 
that the veteran should be able to maintain himself at his 
current level of disability.  

The report of a June 2004 VA digestive conditions examination 
includes a diagnosis of history of GERD with Barrett's 
esophagus.  The examiner essentially attributed the digestive 
disorder to the veteran's fibromyalgia.  

An August 2004 VA GI procedure report (panendoscopy) notes 
that the entire physical examination of the veteran, 
including extremity and neurological, was normal.  

A November 12, 2004, 2004 VA progress note shows that the 
veteran was seen by a gastroenterologist.  The veteran 
complained of occasional chest pain radiating into his right 
arm.  No dysplasia was observed.  He also complained of 
occasional acid reflux.  Short segment Barrett's esophagus 
and recurrent GERD was diagnosed.  

A March 2005 VA preventative health management record shows 
that a licensed practical nurse recorded the veteran's 
complaints of pain involving all of his joints.  

Review of a May 2005 VA interim progress note shows 
complaints by the veteran of pain at work and irritability.  
He also noted that he was hypervigilant.  Affect was 
congruent.  Examination showed the veteran to be cooperative 
and polite.  Orientation was good, as was speech and memory.  
He did complain of auditory hallucinations, and of past 
suicidal ideation.  Judgment and insight was described as 
poor.  A GAF score of 35 was provided.  

A July 2005 VA rheumatology clinic report shows that the 
veteran complained of worsening symptoms of joint pain 
associated with his fibromyalgia.  The veteran was noted to 
be taking several prescribed medications for pain.  
Polyarthralgia and myalgias were diagnosed.  Fibromyalgia was 
also noted.  

An addendum to the July 2005 rheumatology clinic report shows 
that the examining rheumatologist noted that while the 
veteran's diagnosis of fibromyalgia accounts of much of his 
chronic pain problems, the diagnosis is complicated by the 
presence of chronic inflammatory polyarthritis.  Examination 
was reported to show numerous fibromyalgia tender points.  
The physician added that the veteran's chronic pain together 
with his mental health issues impede his ability to maintain 
meaningful employment.  

A July 2005 VA interim progress note shows that the veteran 
was cooperative, polite, and appropriately dressed.  
Orientation was good.  His mood was anxious and his affect 
was described as congruent.  His speech was slowed.  Memory 
was intact.  Insight was described as superficial.  A GAF 
score of 45 was provided.  

The veteran informed VA in August 2005 that his most recent 
treatment occurred in July 2005.  Review of the record shows 
that records dated subsequent to July 2005 have not been 
associated.  

At his September 2005 hearing conducted by the undersigned, 
the veteran, concerning his service-connected PTSD, stated 
that he works alone due to his PTSD symptoms.  See page eight 
of hearing transcript (transcript).  His wife added that he 
had nightmares.  See page 10 of transcript.  Regarding his 
service-connected fibromyalgia, he testified that he had 
joint pain in his fingers, elbows, neck, and back.  See page 
two of hearing transcript (transcript).  He added that he 
took Hydrocodone for pain relief.  Id. at page three.  He 
mentioned that a VA rheumatologist had told him that the only 
therapy for fibromyalgia was aerobic exercise, and if you 
could not so such exercise, that the disorder was 
"refracted" to therapy.  See page four of transcript.  He 
mentioned that he needed to take many days off work due to 
his pain.  Id.  He mentioned that his primary treatment for 
his fibromyalgia was afforded him by a VA nurse practitioner.  
See page six of transcript.  As to his GERD disorder, the 
veteran complained of flare-ups when he ate the wrong thing, 
like pizza.  See page 10 of transcript.  He added that the 
pain radiated down into his arm, and that he also suffered 
from regurgitation.  See pages 10 and 11 of transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code (Code) 9411 of the Rating Schedule.  Under 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

Pursuant to the current regulations, a mental disorder shall 
be evaluated based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The RO has rated the veteran's service-connected fibromyalgia 
pursuant to 38 C.F.R. § 4.71a, Code 5025.  Under these 
criteria, fibromyalgia is evaluated where the evidence shows 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 20 percent rating is 
warranted where the symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A rating of 40 percent is warranted where the symptoms 
are constant, or nearly so, and refractory to therapy.  

The RO has also assigned a noncompensable rating for GERD 
under Code 7346 of the Rating Schedule.  Under Code 7346, a 
10 percent rating is warranted with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
60 percent rating is assigned when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  See 38 C.F.R. § 
4.114.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Analysis

PTSD

On the basis of the above-discussed factual findings 
contained as part of the extensive medical record, the Board 
concludes that the veteran meets the criteria for a 
50 percent rating for his service-connected PTSD.  
Specifically, the medical findings reported, as discussed 
above, reflect that he has been treated on many occasions for 
his PTSD, at which time GAF scores are shown to have 
indicated scores ranging from 35 to 65.  

To this, the Board notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  Reflective of the various GAF scores of 
record, the Board notes that a GAF of 65 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 45 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Additionally, a GAF scale score finding of 35 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

The medical findings reported between 1997 and 2005 reflect 
that the veteran was treated on numerous occasions.  He has 
complained of panic attacks at work, and has had trouble with 
impaired judgment and thinking.  A medical opinion is also of 
record indicating that, in conjunction with pain associated 
with his fibromyalgia, the veteran's mental health issues 
"impede" his ability to maintain meaningful employment.  
see July 2005 VA addendum.  The Board notes at this time that 
the veteran is in fact shown to be currently employed.  

Additionally, as discussed above, several GAF scale scores 
supplied as part of medical records during this period of 
time are shown to range from 35 to 65.  In the Board's view, 
while noting the presence of several medical records which do 
not appear to describe the veteran's level of severity as 
that which would warrant a higher rating, upon consideration 
of the complete evidentiary record, to include the many times 
in which the veteran has been treated for his PTSD as well as 
in consideration of the above-mentioned GAF scores on file, 
the current symptoms are indicative of more than the 
30 percent criteria that contemplate impairment due to 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks" due to a 
variety of psychiatric symptoms (depressed mood, anxiety, 
panic attacks, etc.).  In essence, the Board is of the 
opinion that the veteran's disability picture more closely 
resembles the criteria for the 50 percent rating under the 
revised criteria.  38 C.F.R. § 4.7.  Again, these findings 
are bolstered by above-cited GAF scores of record.  When read 
together, the Board finds that the medical evidence of record 
reflects a disability picture that is more closely 
approximate to the criteria for a 50 percent rating under the 
Rating Schedule.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (while evaluation of a service-connected disability 
requires review of the veteran's medical history, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent.  The medical 
evidence in the file does not reflect a degree of 
occupational and social impairment which "more nearly 
approximates" the criteria for 70 or 100 percent evaluations 
under the rating criteria.  The evidence of record does not 
establish that the appellant has recently expressed any 
suicidal ideation or that he has ever engaged in obsessional 
rituals.  Nor has he demonstrated near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  There is no documentation in 
the record of unprovoked irritability with periods of 
violence, or any spatial disorientation or sustained neglect 
of personal appearance and hygiene.  Also, on recent June 
2004 VA PTSD examination the veteran's speech was not shown 
to be impaired and he was responsive.  

With respect to the criteria for a 100 percent rating, the 
evidence is negative for persistent psychotic symptoms like 
active delusional or hallucinatory ideations, the inability 
to care for self, disorientation to time and place, or 
persistent danger of hurting self or others.  The Board notes 
that a persistent degree of impairment caused by one or more 
of these symptoms has not been objectively corroborated by 
the extensive medical record.  When all of these facts are 
considered together, it is the Board's opinion that the 
evidence weighs strongly against a finding of greater than a 
50 percent rating under the revised schedular standards.

Moreover, there is no evidence whatever that the veteran is 
now or has been in the recent past "grossly impaired" due 
to his service-connected psychiatric disorder as that term is 
used in the revised criteria for a 100 percent rating.  In 
fact, the record is devoid of any finding which shows the 
presence of any psychosis-like symptomatology.  Moreover, the 
fact that he has not required more serious clinical 
intervention for his symptoms, i.e., inpatient 
hospitalization, weighs heavily against a finding that he is 
grossly impaired by his PTSD.

To the extent that the veteran contends that he should be 
rated as more than 50 percent disabled due to his psychiatric 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a rating 
higher than 50 percent.  The evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3.

Fibromyalgia

The veteran contends that the criteria for entitlement to an 
initial rating in excess of 20 percent for fibromyalgia have 
been met.  For the reasons and bases discussed below, the 
Board concludes that the veteran is not entitled to a higher 
rating for the aforementioned disability.  The Board has also 
considered whether a "staged" rating is appropriate.  See 
Fenderson, supra.  The record, however, does not support 
assigning different percentage disability ratings during the 
period in question.  Id.

The Board has reviewed the evidence of record with respect to 
the symptoms related to the veteran's fibromyalgia with 
particular attention to the treatment and evaluation records 
since March 1, 2002, and has determined that they do not more 
nearly approximate the criteria for entitlement to a 
40 percent rating pursuant to the criteria for the evaluation 
of fibromyalgia.  38 C.F.R. § 4.7.  More specifically, as 
mentioned, a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Code 5025 requires symptoms which are constant, or nearly so, 
of widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms and which are refractory 
to therapy.  Here, however, while the veteran's symptoms have 
clearly been widespread, with trigger points noted over many 
areas of the body, the greater weight of the evidence 
reflects that the pain is not nearly constant.  In this 
regard, when afforded a VA fibromyalgia examination in 
January 2004, the examiner, after having had an opportunity 
to review the veteran's claims folders as well as examine the 
veteran, opined that as the veteran had not seen his 
rheumatologist in seven years and that the fibromyalgia was 
not "refractory to therapy."  He added that refractoriness 
to therapy could only be determined if the veteran was shown 
to have seen a specialist on a regular basis and still was 
not improving.  To this, the veteran testified before the 
undersigned in 2005 that he primarily saw a nurse 
practitioner for his fibromyalgia (and not a specialist).  

The Board further finds that even if it were to find that 
there was sufficient evidence of nearly constant symptoms 
(which is not clearly demonstrated by the evidentiary 
record), the veteran's claim for an initial higher evaluation 
would still fail due to the lack of evidence that the 
veteran's symptoms have been refractory to therapy.  
Therefore, based on all of the foregoing the Board must find 
that the veteran's symptoms of fibromyalgia do not more 
nearly approximate the criteria for a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Code 5025.  See also 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.

With respect to the consideration of functional loss due to 
pain, the Board finds that as fibromyalgia has been 
determined to be a "nonarticular" rheumatic disease, 
objective impairment of the musculoskeletal function, 
including limitation of joints, is not considered to be 
present, in contrast to the usual findings in "articular" 
rheumatic diseases, and that consequently, the provisions of 
38 C.F.R. §§ 4.40, 4.45 do not apply.  See 64 Fed. Reg. 
32410-32411 (June 17, 1999).

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 20 percent for fibromyalgia.  The 
Board concludes that there was no period since the award of 
service connection, effective March 1, 2002, in which a 
rating greater than 20 percent for the veteran's service-
connected fibromyalgia was warranted.  Fenderson, supra.

GERD

The veteran contends that the criteria for entitlement to an 
initial compensable rating for his service-connected GERD 
disorder have been met.  For the reasons and bases discussed 
below, the Board concludes that the veteran is entitled to a 
higher rating for the aforementioned disability, and further 
finds that in this instance a "staged" rating is 
appropriate.  See Fenderson, supra.  

Compensable Rating Before November 12, 2004

To warrant the next higher rating, here, 10 percent, the 
evidence must show that two or more of the symptoms for the 
30 percent evaluation under Code 7346 are manifested.  To 
this, as noted above, a 30 percent rating is assigned when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Before November 12, 2004, 
none of these criteria were met.  As noted, an October 2003 
VA GI (gastrointestinal) procedure treatment note shows that 
the veteran's GERD was well controlled on medication, and the 
disorder was described as "stable."  Also, in the course of 
an August 2004 VA GI procedure (panendoscopy), physical 
examination of the veteran was normal.  Thus, a compensable 
rating for the period before November 12, 2004, is not 
indicated.  

Compensable Rating From November 12, 2004

To warrant a 10 percent rating, as indicated above, the 
evidence must show that two or more of the symptoms required 
for the 30 percent evaluation under Code 7346 are manifested.  
To this, as noted above, a 30 percent rating is assigned when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  As discussed above, the 
veteran was seen by a gastroenterologist on November 12, 
2004.  Review of the VA progress note shows that the veteran 
complained of occasional chest pain radiating into his right 
arm.  He also complained of occasional acid reflux (i.e., 
regurgitation).  Accordingly, after resolving reasonable 
doubt in the veteran's favor, the criteria for a 10 percent 
rating are met for the period from November 12, 2004.  To 
this extent, the benefit sought on appeal is granted.  

The Board notes, however, that the medical record from 
November 12, 2004, clearly does not demonstrate the presence 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  As such, an evaluation in excess of 10 percent is 
not in order.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 50 rating for PTSD is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
fibromyalgia is denied.  

Entitlement to a compensable rating for GERD before November 
12, 2004, is denied.

Entitlement to a 10 rating for GERD from November 12, 2004, 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


